 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
     JOHN BRANDSTETTER, an individual,                 Case No. 5:20-cv-1866 FLA
11                                                     (SHKx)
                             Plaintiff,
12                                                     DISCOVERY MATTER
     vs.                                               PROTECTIVE ORDER RE
13
                                                       DOCUMENTS DISCLOSED
14
     CITY OF RIVERSIDE, a municipal                    BY DEFENDANT CITY OF
     corporation;    RIVERSIDE    POLICE               RIVERSIDE
15   DEPARTMENT, a public entity; POLICE
     CHIEF LARRY V. GONZALEZ, an
16   individual;   Riverside Police  Det.
     JOLYNN TURNER, an individual; and
17   Does 1 through 10, all sued in their
     individual capacities,
18
                             Defendants.
19

20

21         Pursuant to the Stipulation for Protective Order (doc. 22) executed by counsel
22   for Plaintiff and Defendants herein, the Court hereby issues the following protective
23   order for documents defendant City of Riverside produces in response to Requests
24   for Production. These documents include the following:
25             1. The police officer “Personnel File” of Riverside Police Department
26         Detective Jolynn Turner, provided in response to Plaintiff’s discovery Request
27         for Production of Documents no. 34, for any and all writings referencing any
28

     PROTECTIVE ORDER RE DOCUMENTS ETC.
     Case No. 5:20-cv-1866 FLA (SHKx)
                                                1                                  00145189
 1
              investigation and results generated as a result of the written complaint made
 2
              by Plaintiff's counsel concerning the letter dated July 24, 2020.
 3
     A. USE OF THE DATA.
 4
              1. Absent further order of the Court, the data covered by this protective order
 5
     may be used in this case only, including any appeals, and not for any other purpose
 6
     whatsoever.
 7
              2. Items covered by this protective order, including any related copies,
 8   summaries, extracts, notes, photographs, memos, audiotapes and transcripts, shall not
 9   be disclosed, except to the following persons:
10                  A.     The attorneys of record, including legal assistants, paralegals,
11            investigators and clerical employees working under counsel’s supervision, as
12            well as outside copying, graphic, computer services, and court reporters
13            performing services in connection with this action;
14                  B.     Experts, consultants, investigators and their employees, retained
15            and/or consulted by the attorneys of record to assist in the preparation of this
16            action;
17                  C.     The parties, including their officers, agents and employees who
18            are directly assisting counsel with the conduct or resolution of this action;
19                  D.     Witnesses while being examined by counsel at a deposition or
20            trial. However, if the item is attached as an exhibit to a deposition transcript,
21            the copy attached as an exhibit shall be redacted to omit names, birth dates,
22            social security numbers, and addresses.
23            3. Before any disclosure of the items covered by this protective order, they will
24   inform any person identified in Paragraph 2 above, of the terms of the protective
25   order.
26            4. If any party wishes to disclose items covered by this protective order to any
27   person other than those listed in Paragraph 2 above, that party shall give written
28   notice to the non-disclosing party so that the non-disclosing party can make a motion

     PROTECTIVE ORDER RE DOCUMENTS ETC.
     Case No. 5:20-cv-1866 FLA (SHKx)
                                                   2                                    00145189
 1
     to prevent the disclosure. The party wishing to disclose the information will not to
 2
     do so unless and until agreement with the other party is reached, or the other party’s
 3
     motion is ruled on by the court. If however, the other party does not file its motion
 4
     within two weeks of the notice, the party wishing to disclose the information may
 5
     deem the issue to have been abandoned.
 6
              5. Upon final determination of this action, whether by judgment, settlement or
 7
     otherwise, including all appeals, and upon the producing party’s request, Plaintiff
 8   shall return those items, along with all copies, to the producing party. Any messenger
 9   or postage fees shall be paid by the requesting party. In the alternative, the producing
10   party may request the items be destroyed. This provision does not obligate the Court
11   to act in a certain matter in relation to the confidential documents.
12            6. If any party who receives Confidential Information receives a subpoena or
13   other request seeking Confidential Information, he, she or it shall immediately give
14   written notice to Defendants’ counsel, identifying the Confidential Information
15   sought and the time in which production or other disclosure is required, and shall
16   object to the request or subpoena on the grounds of this stipulation so as to afford
17   Defendants an opportunity to obtain an order barring production or other disclosure,
18   or to otherwise respond to the subpoena or other request for production or disclosure
19   of Confidential Material. Other than objecting on the grounds of this stipulation, no
20   party shall be obligated to seek an order barring production of Confidential
21   Information, which obligation shall be borne by Defendants. However, in no event
22   should production or disclosure be made without written approval by Defendants’
23   counsel unless required by court order arising from a motion to compel production
24   or disclosure of Confidential Information. Nothing in this order should be construed
25   as authorizing or encouraging a party to disobey a lawful directive from another
26   court.
27            7. Should a party seek to file in a Court document any of the documents
28   covered by this Protective Order, the parties shall comply with Local Rule 79-

      PROTECTIVE ORDER RE DOCUMENTS ETC.
      Case No. 5:20-cv-1866 FLA (SHKx)
                                                  3                                   00145189
 1
     5.2.2(b).
 2
            8. At the commencement of trial, unless good cause is shown, the terms of the
 3
     protective order are dissolved, except for the return of the confidential documents to
 4
     the party providing them at the completion of the case.
 5
            9. Any use of Confidential Information at trial, or in open court during pretrial
 6
     proceedings, shall be governed by the orders of the presiding judge. This order does
 7
     not govern the use of Confidential Information at trial.
 8          10.    Nothing herein shall prejudice any party's rights to object to the
 9   introduction of any Confidential Information into evidence, on grounds including but
10   not limited to relevance and privilege.
11          11. This Stipulation may be signed electronically as if it were the original.
12   B.     OTHER
13          1. The execution of this protective order shall not preclude any party from
14   moving the court for other or further protective orders during this action.
15          2. This protective order is subject to amendment and modification by further
16   stipulation among counsel and/or by order of the Court.
17   IT IS SO ORDERED.
18   DATED: May 19
                __, 2021
19

20
                               _______________________________
                                 SHASHI H. KEWALRAMANI
21                                United States Magistrate Judge
22

23

24

25

26

27

28

      PROTECTIVE ORDER RE DOCUMENTS ETC.
      Case No. 5:20-cv-1866 FLA (SHKx)
                                                 4                                    00145189
